Case 7:14-cr-00768-VB Document 542 Filed 03/26/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

wee ee ee ee ee ee ee ee en nee ee ee ee ee eee nese x

UNITED STATES OF AMERICA

vy. ORDER
Defendant.

wee eee eee eee ene Xx

A status conference in this violation of supervised release matter is scheduled for
March 29, 2021, at 10:00 a.m. Because of the current public health emergency, the Court will
conduct the conference by telephone conference call, provided that defendant waives his right to
be physically present and consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. Prior to the conference, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: March 26, 2021
White Plains, NY SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 
